Title: To John Adams from the Marquis de Lafayette, 6 October 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John



Paris October the 6h 1782
My dear Sir

Your favor of the 29h last Has Safely Come to Hand, for Which I am the More Obliged to you, as I See the Greater Value By the Honor of your Correspondance. I Have Been long waïting for a Safe Opportunity to write, and will Endeavour this May Stir Clear of the Post Offices, As the itching fingers of Clarks do not Permit Any Secret to Pass Unnoticed.
I Am Happy to Hear you Have walked on with our dutch friends to the wished for Conclusion of the treaty of Commerce. Amist the wonders you Have Performed in that Country, I Greatly Rejoice at your Having Succeeded in Monney Matters. The More So, as I Aprehend Our financier Needs Much An European Assistance, and the Great Expenses they Have Made in this Country Give me But little Hope to Obtain a further Supply than the Six Millions, and the Ballance of Accounts Which Have Been determined upon Since the time I Arived from America.
M. jay Advances But Slowly with the Spaniards—in fact, He does not Advance at All, and tho’ Count d’Aranda Has Got Powers, tho’ He Has with a Pencil drawn an Extravagant line this Side of the Mississipp, Yet Untill Powers Are Exchanged Upon an Equal footing, and Untill the Spanish Pencil is transported three Hundred Miles west ward, there is No doing Any thing towards Settling a treaty with that Nation.
As to the Grand Affair of Peace, there are Reasons to Believe it will take Place. Many Attempts Have Been Made to treat upon an Unequal footing, Which By the Bye was a Very impertinent Proposal. But we Stood firm, deaf, and dumb, and As france Refused to Enter into Business Untill we were Made to Hear and to Speack, at last, with Much Reluctance, And Great Pains, His Britannic Majesty and Council were Safely delivered of A Commission to treat with Plenipotentiaries from the United States of America.
In Case we are to judge from Appearances, One would think Great Britain is in Earnest. But When we Consider the temper of the King and His Minister, the foolish, Ridiculous issue of the Attempt Against Gibraltar, the Collection of forces at Newyork the Greater Part of Which are destined to the west indies, and the Continuance of the American, french, Spanish, dutch interests on the one Hand, and those of a Haughtly Nation on the other, it Appears Probable that five or Six Months will Pass Before the work of Peace is Happily Concluded. But that it will Be Concluded Before Next Summer Appears to me the Most Probable idea that Can Be formed Upon this Matter.
We Have Letters from America as late as the 6h September. M. de Vaudruïl and His Squadron Had Arrived at Boston. It was Said Charlestown Would Be Evacuated and the troops Sent to Newyork. There is a Rumour of Madras Having Been taken—at least we May look for Good News from the East indias.
As I Have No Public Capacity to Be led into Political Secrets, I Beg you will Consider these Communications as Confidential, and Have the Honor to Be with the Highest Regard My dear Sir Your Obedient hble Servant

Lafayette

